Citation Nr: 0302691	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1986.  

This matter came before the Board of Veterans Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
that determined that the veteran continued to be incompetent 
for VA benefit purposes.  A hearing was held at the RO in 
August 2001.  



FINDING OF FACT

Despite suffering from a disabling psychiatric disorder, the 
veteran does not lack the mental capacity to contract or 
manage his own affairs including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is mentally competent for VA benefit  purposes.  
38 C.F.R. § 3.353 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran is competent for VA benefit purposes.  
Initially, the Board observes that laws enacted in November 
2000 (and their implementing regulations) provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

These laws and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that in the veteran was issued a 
statement of the case in December 2001 which contained the 
pertinent regulation governing these types of claims and the 
reasons for the decision with respect to this particular 
claim.  The Board finds that the veteran and his 
representative have been provided with adequate notification 
of the information necessary to substantiate the claim and 
have been afforded ample opportunity to submit such 
information and evidence.  Further, the RO has properly 
developed the evidentiary record, to include providing the 
veteran with a contemporaneous VA examination and a hearing 
at the RO.  

In view of the above, and given the favorable decision in 
this matter, there is no further action to be undertaken to 
comply with the notification and duty to assist provisions of 
the law and regulations cited above.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  The pertinent VA regulatory 
provision essentially provides that rating agencies are 
authorized to make official determinations of incompetency 
for VA purposes.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is 
reasonable doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Whenever it is proposed to make an 
incompetency determination, the beneficiary will be notified 
of the proposed action and the right to a hearing.  38 C.F.R. 
§ 3.353 (2002). 

Such determinations will be controlling for purposes of 
direct payment of current benefits.  The rating agency will 
consider any findings made by the Veteran's Service Officer 
of jurisdiction (or like person who appoints a fiduciary, 
etc) based on evidence received showing that a previously 
determined incompetent individual may be capable of 
administering benefits without limitation, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Determinations 
relevant to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  38 C.F.R. 
§ 3.353 (2002). 

In this case, the veteran was granted service connection for 
a schizoaffective disorder by an August 1986 RO decision.  
Based on the review of contemporaneous medical evidence of 
record, a disability evaluation of 10 percent was assigned 
for the disorder effective in August 1986.

In June 1990, the RO increased the rating for the veteran's 
service-connected (now characterized as) schizophrenia, 
paranoid type, to 70 percent disabling effective in April 
1989, primarily based on a contemporaneous VA examination and 
hospitalization reports, wherein a increase in his overall 
disability was demonstrated.  The diagnosis noted on a 
February 1990 examination report was schizophrenic disorder, 
paranoid type, chronic.  

In May 1991, the RO increased the rating assigned for the 
service-connected psychiatric disorder to 100 percent 
disabling effective in September 1990.  The disorder was 
recharacterized as a schizoaffective disorder, bipolar type, 
based on the diagnosis given during a VA hospital admission 
in January 1991.  

In April 1993, the RO proposed that the veteran be deemed 
incompetent for VA benefits purposes.  This proposal was 
based on the review of a March 1993 VA psychiatric 
examination wherein it was noted that the veteran agreed that 
he could not manage his funds and related that he spent money 
foolishly, and on the examiners finding that he was indeed 
not competent to handle his funds.  As a result of the 
examination, the veteran was diagnosed with schizoaffective 
disorder, bipolar type, and a Global Assessment of 
Functioning Scale (GAF Scale) of 50 was indicated which, 
according to the DSM-IV, contemplates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  

In conjunction with 38 C.F.R. § 3.353 the veteran was 
properly notified, by a letter dated in May 1993, of this 
proposal and his right to a personal hearing.  Consistent 
with statements made during the March 1993 examination, the 
veteran agreed with this proposition and the RO, in an 
unappealed July 1993 decision, made the determination that 
the veteran was incompetent for VA benefits.  

Thereafter, in unappealed decisions dated in July 1995, 
November 1996, and September 1998, the RO determined that the 
veteran remained incompetent to handle disbursement of his VA 
benefits.  

A statement was received by the veteran in May 2001 wherein 
he essentially requested a determination that he is competent 
to handle his affairs and that he be given control of his 
benefits.  

The relevant evidence of record includes outpatient treatment 
records from the VA mental health clinic (MHC).  In February 
2001, the veteran presented to an examiner after two 
psychiatrists refused to see him (apparently due to previous 
problems).  It was noted that the veteran had recently moved 
to the Altoona, Pennsylvania area from Maine (the record 
reflects that in September 1990 he relocated to Altoona to be 
closer to relatives and members of his church).  The examiner 
noted that the veteran was quite paranoid about VA ruining 
his life and his fiduciary controlling his life.

Mental status examination revealed that he was alert, 
cooperative, and spoke coherently and clear.  He denied 
hallucinations, but lacked insight into his problem.  The 
examiner noted that the veteran's judgment was quite impaired 
in terms of his financial affairs due to the denial of his 
illness.  The veteran was assessed with a severe mental 
disorder and it was the examiner's opinion that he was not 
competent to manage his financial affairs.  

In a March 2001 record, it is noted that while the veteran 
was initially cooperative and appropriate, he became 
argumentative and accused the examiner of controlling his 
life when informed that the examination revealed that he was 
not financially competent.  

In May 2001, the veteran presented to his therapist at the 
MHC, at which time he maintained good eye contact, was able 
to think in the abstract, denied hallucinations, and showed 
no delusion content.  His affect was appropriate.  A May 2001 
nurse's record reveals that the veteran was seen at the 
clinic and was angry due to being declared incompetent, and 
stated that he should kill all psychiatrists, VA staff, and 
lawyers.  He did state that he was too religious to kill 
anyone, and that he was just frustrated and upset.  

The veteran was again seen by his therapist at the clinic in 
June and July 2001.  In July 2001, it was noted that he was 
neatly dressed, maintained strong eye contact, had an 
appropriate affect, and that his thoughts were clear and 
concise with no rambling or confusion.  The therapist noted 
that the veteran appeared to be dealing with life in an 
normal and rational manner.    

In an undated letter received in July 2001, the veteran's 
father related that the veteran was fully able and competent 
to handle his finances.  Also received that month were copies 
of statements/letter from various creditors which essentially 
reflected that the veteran had and has a good credit history 
and/or that his bills were current.  It is apparent that at 
least some of these bills (if not a majority or all) were 
being paid by the veteran's fiduciary.  

During the August 2001 RO hearing, the veteran testified that 
he was currently paying his phone bill as opposed to his 
fiduciary paying it, and that his therapist (referenced 
above) has indicated that he is not incompetent.  

A VA psychiatric examination was accomplished in October 
2001, the report of which notes that the claims folder was 
reviewed, and that the examiner contacted the veteran's 
therapist.  The examiner noted the veteran's military 
history, which included a mental breakdown ultimately leading 
to his discharge, and that the veteran related that he was 
never late paying his bills and that he has money in the 
bank.  The veteran noted that he owed about $11,000 on a car 
loan, had $800 on a credit card, and recently bought a $1,200 
piece of exercise equipment.  He presented the documents 
described above which indicated that his bills were paid.  
The report indicates that the veteran currently lived in his 
own apartment, and had recently moved to the Altoona area to 
be near relatives and his pastor.  The veteran related that 
his routine consisted of going to church twice a week.

The veteran denied being significantly emotionally disturbed 
aside from feeling frustrated over his financial situation, 
denied psychotic symptoms, and related that he last had a 
hallucination in 1995.  Slight delusional content was 
revealed during the examination but according to the 
examiner, it did not appear to be of a nature that would 
interfere with the veteran's ability to pay his bills.  The 
examiner pointed out that the veteran's insight into the 
severity of his illness seemed limited, noting that he did, 
however, attend monthly sessions with his therapist and take 
medication.  

On mental status examination, the veteran was alert, 
oriented, and cooperative, while he initially presented as 
anxious, he calmed down during the course of the examination.  
He was neatly groomed, and speech was logical and articulate, 
with a normal rate and tone.  There was no overt evidence of 
psychotic thought processes, but some slight delusional 
content and odd ideation was noted during the examination.  
The examiner pointed out that the veteran's thought processes 
did not impress her as something that would interfere with 
his ability to pay his bills or maintain himself.  The 
veteran indicated that during the past year he had one or two 
fleeting thoughts of suicide but would not have acted on 
these ideas.  He denied auditory and visual hallucinations, 
and denied crying spells.

As a result of this examination, the veteran was again 
diagnosed with schizoaffective disorder, bipolar type, and a 
GAF score of 60 was indicated which, according to the DSM-IV, 
contemplates moderate symptoms or any moderate impairment in 
social, occupational, or school functioning.

In concluding the examination report, the examiner stated 
that based on the examination, a review of the records, and 
discussion of the veteran's case with his therapist, there is 
no substantial evidence supporting a finding that the veteran 
is incompetent to handle his own funds.  The examiner pointed 
out that the veteran would continue to see his therapist on a 
monthly basis, that he has been taking his medication, and 
that he seems to realize that he needs to continue taking the 
medication to maintain emotional stability. 
 
Resolving all doubt in the veteran's favor, the Board finds 
that the evidence of record in this case establishes that the 
veteran is able to manage his own affairs.  Although the 
February and March 2001 MHC outpatient records indicate that 
veteran was incompetent for VA benefit purposes, more recent 
evidence, specifically the October 2001 psychiatric 
examination, reflects that he is competent.  This examination 
report is more thorough and detailed then the outpatient 
reports described above, and the examiner rendered her 
opinion after a review of the entire record and after 
contacting the veteran's therapist.  In any event, when these 
February and March 2001 outpatient reports are viewed in 
light of the examination report, they do not constitute clear 
and convincing evidence of incompetency.  Not only does the 
most recent medical evidence leave a doubt as to whether the 
veteran is incompetent, it demonstrates that he is, in fact, 
competent for VA purposes.  

It is important to again point out that under the applicable 
regulation, unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, a 
determination of incompetency will not be made without a 
definite expression regarding the question by the responsible 
medical authorities; and, where there is reasonable doubt as 
to whether the beneficiary is capable of administering his 
funds, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353 (2002). 

In sum, in this case the current evidence of record leads the 
Board to conclude that the veteran has the mental capacity to 
manage his own affairs in a responsible manner, including the 
disbursement of funds without limitation.  As such, his 
appeal is granted.  


ORDER

The veteran is competent for VA benefits purposes. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

